   Case 2:19-cv-00166-MHT-SMD Document 35 Filed 06/11/20 Page 1 of 5



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ROBERT PHIFER, JR.,        )
                           )
     Plaintiff,            )
                           )                CIVIL ACTION NO.
     v.                    )                  2:19cv166-MHT
                           )                       (WO)
HYUNDAI POWER TRANSFORMERS )
USA, et al.,               )
                           )
     Defendants.           )

                        OPINION AND ORDER

    Plaintiff Robert Phifer, Jr. brought this lawsuit

naming as defendants his former employer, Hyundai Power

Transformers (HPT), as well as several HPT employees,

including    Ted   Arkuszeski,       Clayton     Payne,     and    Tony

Wojchiehowski.      Phifer asserts violations of Title VII

of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 1981a and 2000e through 2000e-17; § 1981, originally

part of the Civil Rights Act of 1866, as amended, 42

U.S.C. § 1981; and the Family and Medical Leave Act of
   Case 2:19-cv-00166-MHT-SMD Document 35 Filed 06/11/20 Page 2 of 5



1993 (FMLA), 29 U.S.C. §§ 2601-54.*                      This court has

jurisdiction      under    42    U.S.C.    §   2000e-5(f)(3)      (Title

VII);     29   U.S.C.      §    2617(a)(2)        (FMLA);    28   U.S.C.

§§ 1343(a)(3)      (civil       rights);    and    28    U.S.C.   §    1331

(federal       question).             The         amended     complaint

specifically sets forth four counts: (1) a count under

§ 1981 for “race discrimination, race harassment, and

retaliation”; (2) a count under Title VII for “race

discrimination,         harassment,    and     retaliation”;      (3)     a

count under the FMLA for interference; and (4) a count

under the FMLA for retaliation.

    The    case    is    currently    before       the    court   on    two

motions to dismiss or, in the alternative, motions for

a more definite statement.             The first is a motion to

dismiss by the three HPT employees.                     The second is a

motion to dismiss by HPT.             Although both motions were

filed in May 2019, more than one year ago, Phifer has


    *    The lawsuit was also brought against HPT
employee Luther Scull.  Defendant Scull has filed his
own motion to dismiss to which the plaintiff has
responded.   The court will address this motion in a
later order.
                          2
   Case 2:19-cv-00166-MHT-SMD Document 35 Filed 06/11/20 Page 3 of 5



not responded.           In the absence of any argument, the

court has assumed that Phifer is not opposed to the

motions.     See Defs.’ Reply (doc. no. 26) (making this

argument).       Although it is not completely clear to the

court how many distinct legal claims or theories are

contained       within    count   1       and   count    2,    and   because

Phifer    has    filed     absolutely       nothing      to    indicate    or

clarify what, if any, legal claims or theories he still

wants to pursue in this litigation (that is, he has sat

on his hands), the court will further assume, for the

same reason, that all parts of any count challenged by

defendants are due to be dismissed.                    However, the court

will     allow    Phifer    an    opportunity           to    correct   this

assumption.

                                  ***

       Accordingly, it is ORDERED as follows:

  (1) The        motion     to    dismiss         by     defendants       Ted

         Arkuszeski, Clayton Payne, and Tony Wojchiehowski

         (doc. no. 22) will be granted.                       As a result,

         counts 1, 3, and 4 will be dismissed as to these

                                      3
 Case 2:19-cv-00166-MHT-SMD Document 35 Filed 06/11/20 Page 4 of 5



    defendants.       There will be no claims that remain

    pending as to these defendants, and these three

    defendants will be terminated as parties in this

    litigation.

(2) The    motion    for     a    more      definite    statement      by

    defendants Arkuszeski, Payne, and Wojchiehowski

    (doc. no. 22) will be denied.

(3) The motion to dismiss by defendant Hyundai Power

    Transformers (doc. no. 23) will be granted.                      As a

    result, counts 1 and 2 will be dismissed as to

    this defendant.          Counts 3 and 4 will proceed as

    to this defendant.

(4) The    motion    for     a    more      definite    statement      by

    defendant      Hyundai       Power      Transformers     (doc.    no.

    23)) will be denied.

(5) To the extent that plaintiff Robert Phifer, Jr.,

    believes that granting the motions to dismiss by

    either       defendants           Arkuszeski,       Payne,        and

    Wojchiehowski       (doc.         no.    22)   or   by   defendant

    Hyundai Power Transformers (doc. no. 23) as set

                                  4
Case 2:19-cv-00166-MHT-SMD Document 35 Filed 06/11/20 Page 5 of 5



   forth above would be in error, plaintiff Phifer

   should file, within five business days, a full

   explanation as to why the court is incorrect,

   including why plaintiff Phifer failed to respond

   to the motions in a timely manner and, if the

   lack of response was due to a failure, why the

   court should entertain a late response and what

   sanctions would be appropriate in light of the

   failure.          If   the    court   does    not    hear    from

   plaintiff Phifer within this time, it will make

   all    of   the    above      dismissals     and    terminations

   final.

DONE, this the 11th day of June, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                 5
